DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-3, 6-10, 13-16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huo et al (US8977042) in view of Kimura (US2018/0150689).

Regarding claims 1, 8 and 15, Huo et al teaches a method comprising:
receiving, by a processor, an image;
detecting, \\using histogram of oriented gradients (HOG) features\\, an irregularly arranged character within the image;
modifying a direction of the irregularly arranged character to a proper direction to obtain a properly oriented character;
(Huo, Figs. 1-2, character recognition system 102 can rotates the input character, recognize the character and output the recognized character in a specified font; “the pre-processing module 218 may rotate the character independent of an order of the one or more strokes of the character written by the user 118. For example, the pre-processing module 218 may rotate the character based on information of one or more points of one or more strokes of the character, c6:35-45; “rotates an incoming character by an angle that is characteristic of one or more strokes of the incoming character, and transforms the incoming character to a normalized orientation for facilitating recognition of the incoming character. By rotating the incoming character to a normalized orientation prior to recognition, the described system allows character recognition to be less sensitive or more invariant to a received orientation of the incoming character, and thus increases a recognition accuracy of the character recognition model”, c3:65-end; c4:1-10)
	Huo does not expressly disclose but Kimura teaches:
	…using histogram of oriented gradients (HOG) features;
(Kimura, Figs. 11 and 15; “As the feature information about the respective characters, for example, a feature amount of histograms of oriented gradients (HOG) may be used”, [0057]; “he image processing unit 306 extracts feature information (an HOG feature amount) from the cutout images”, [0074]; the HOG may be used for extracting irregularities of known patterns which may be considered as “features”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kimura into the system or method of Huo in order to extract features in an image using HOG because local object appearance and shape within an image can be described by the distribution of intensity gradients or edge directions. The combination of Huo and Kimura also teaches other enhanced capabilities.
	The combination of Huo and Kimura further teaches:
recognizing the properly oriented character to obtain a first identified character; and
(Huo, “the character recognition system rotates a character, extracts features from the character, recognizes the character”, c4:5-15; Fig. 2, “upon pre-processing the incoming character, the pre-processing module 218 may transmit the pre-processed character to the feature extraction module 220 to extract features from the pre-processed character as described in the foregoing embodiments. Upon extracting the features of the pre-processed character, the character recognition system 102 may further include a recognition module 232 to recognize the incoming character based on the trained recognition model”, c12:60-end, c13:1-5)
rebuilding the image by replacing the irregularly arranged character with the first identified character, the first identified character in a machine-encoded format.
(Huo, Figs. 1-2, “In response to receiving the character data from the writing application, the character recognition system 102 may recognize the character using a pre-trained recognition model included therein and return a recognition result to the writing application. For example, the character recognition system 102 may return a recognized textual result (e.g., in a specified font) to the writing application”, c5:15-30; Fig. 5, c16:30-end, c17:1-15)
(As summarized explicitly in the top box of Fig. 1 of Huo (from left to right),

    PNG
    media_image1.png
    444
    896
    media_image1.png
    Greyscale

Huo, Fig. 1 (portion)

the tilted handwriting characters (irregular characters) in Box-1 is first rotated to a normalized orientation, then extract features from the rotated characters (Box-2), recognize the characters from the extracted features, and finally send the recognized characters to a writing application for producing a computer generated character output with a specific font (Box-3); the reprinted character image in Box-3 is rebuilt from the original irregular character image in Box-1)

Regarding claims 2, 9 and 16, the combination of Huo and Kimura teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein pixel coordinates of the irregularly arranged character within the image is determined, wherein the first identified character is disposed at the determined pixel coordinates when rebuilding the image.
(Huo, “the described system may rotate a character to align a line from a weighted sum of coordinates of starting points of one or more strokes of the character to a weighted sum of coordinates of ending points of the one or more strokes of the character (or vice versa) with a predetermined normalized direction”, c3:5-15; coordinates of a character defines the location of the character; see the inserted figure in the comments on claim 1; the two characters in Box-3 have the same locations as those in Box-1: the first character "你" is placed at the first location followed by the second character "好" at the second location, within a rectangular box)

Regarding claims 3 and 10, the combination of Huo and Kimura teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the direction of the irregularly arranged character is modified using a morphological feature-based model.
(Huo, “the pre-processing module 218 may rotate the character based on directions (or vectors) of the one or more strokes of the character”, c7:40-55; rotate the character based on the shape of the character)

Regarding claims 6, 13 and 19, the combination of Huo and Kimura teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein prior to modifying the direction of the irregularly arranged character, the irregularly arranged character is extracted from the image.
(Huo, “A character recognition system receives an unknown character and recognizes the character based on a pre-trained recognition model. Prior to recognizing the character, the character recognition system may pre-process the character to rotate the character to a normalized orientation. By rotating the character to a normalized orientation in both training and recognition stages, the character recognition system releases the pre-trained recognition model from considering character prototypes in different orientations and thereby speeds up recognition of the unknown character”, [abstract]; a character is identified before t is rotated)

Regarding claims 7, 14 and 20, the combination of Huo and Kimura teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, further comprising:
detecting a second irregularly arranged character within the image;
modifying a direction of the second irregularly arranged character to a proper direction to obtain a second properly oriented character;
recognizing the second properly oriented character to obtain a second identified character; and
rebuilding the image by replacing the second irregularly arranged character with the second identified character, the second identified character in the machine-encoded format.
(Huo, see comments on claim 1; Fig. 1, character recognition system 102; two Chinese characters are rotated, recognized and outputted in a predetermined font

Regarding claim 21, the combination of Huo and Kimura teaches its/their respective base claim(s).
The combination further teaches the system of claim 16, wherein prior to rebuilding the image by replacing the irregularly arranged character with the first identified character, pixels associated with the pixel coordinates of the irregularly arrange character are altered to erase the irregularly arranged character.
(Huo, Fig. 1, rotation process from top-left box to middle box; Fig. 3; “the pre-processing module 218 may rotate or transform the character to cause a direction from S-bar to E-bar (or a line between S-bar and E-bar) to be a predetermined or normalized direction or orientation, e.g., vertically downward (or upright)”, c7:10-20; the rotation process is a pixel-wise process, meaning that a new set of pixels after rotation replace an old set of pixels before the rotation; the character made of old set of pixels may be considered as an irregular irregularly arranged character)

Claim(s) 4-5, 11-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huo et al (US8977042) in view of Kimura (US2018/0150689) and further in view of Sarshogh et al (US10671878).

Regarding claims 4, 11 and 18, the combination of Huo and Kimura teaches its/their respective base claim(s).
The combination does not expressly disclose but Sarshogh teaches the method of claim 1, wherein the irregularly arranged character is detected using a region-based convolutional neural network.
(Sarshogh, Fig. 1A, text character objects 110A; “a text localization and recognition neural network (TLaRNN)”, c3:1-5; “The TLaRNN simultaneously may solve the problems of text localization and text recognition, and the TLaRNN may identify text segments with no post-processing, cropping, or word grouping. The TLaRNN may include a convolutional backbone and a feature pyramid network to provide a shared representation that benefits each of three sub-task heads: text localization, text/background classification, and text recognition”, c4:45-55; Fig. 2A, “The TLaRNN may include a convolutional backbone 204, a region proposal network 214”, c5:5-10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Sarshogh into the modified system or method of Huo and Kimura in order to enable accurately determination of text character regions for OCR using a text localization and recognition neural network (TLaRNN). The combination of Huo, Kimura and Sarshogh also teaches other enhanced capabilities.
(Sarshogh, Fig. 1A, text character objects 110A; “a text localization and recognition neural network)

Regarding claims 5 and 12, the combination of Huo and Kimura teaches its/their respective base claim(s).
The combination of Huo, Kimura and Sarshogh teaches the method of claim 1, wherein the properly oriented character is recognized using a dense convolutional network.
(Sarshogh, Fig. 2A, convolutional backbone 204; “The convolutional stack of the convolutional backbone 204 may be a ResNet, a Densely Connected Convolutional Networks (DenseNet), or a customized DenseNet. A DenseNet may lead to higher accuracy than a ResNet”, c5:20-30)


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/11/2022 has been entered.


Response to Arguments
Applicant's arguments filed on 1/14/2022 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				3/28/2022